MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                       Mar 08 2016, 6:34 am
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Caitlin M. Miller
      Hunt, Hassler, Kondras & Miller LLP
      Terre Haute, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Donald C. Searing,                                       March 8, 2016
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               84A05-1506-DR-530
              v.                                               Appeal from the Vigo Superior
                                                               Court
      Karen Vivas,                                             The Honorable John Roach
      Appellee-Respondent.                                     Trial Court Cause No.
                                                               84D01-1407-DR-5999



      Bradford, Judge.



                                          Case Summary
[1]   Appellant-Petitioner Donald Searing (“Father”) appeals the trial court’s custody

      order awarding primary physical custody of minor child, C.S., to Appellee-

      Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016         Page 1 of 37
      Respondent Karen Vivas (“Mother”). On appeal, Father argues (1) the trial

      court’s findings of fact are not supported by the evidence and (2) the trial court’s

      conclusions of law are unsupported by the findings of fact. Specifically, Father

      argues that it is in C.S.’s best interest for Father to have primary physical

      custody and the trial court’s conclusion otherwise is clearly erroneous. Mother

      did not file an appellee’s brief. Finding that the trial court’s conclusions are not

      supported by the evidence when reviewed under a prima facie standard, we

      reverse.



                            Facts and Procedural History
[2]   Father and Mother met online. Father is from Terre Haute, Indiana and

      Mother is from Manila, Philippines. In March 2010, Father travelled to the

      Philippines to marry Mother and lived in the Philippines with Mother for six

      months before moving back to the United States to work and petition for

      Mother to immigrate to the States. While Father was in the Philippines,

      Mother became pregnant. The child, C.S., was born in the Philippines on

      November 3, 2010 and is a citizen of both the United States and the

      Philippines. Mother and C.S. came to the United States in June 2012 to live

      with Father in Terre Haute, Indiana. Mother is a legal permanent resident and

      is permitted to work in the United States. In the time prior to and after moving

      to Indiana, Mother took care of C.S. full-time and Father worked to support the

      family.




      Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 2 of 37
[3]   On April 9, 2014, Mother and C.S. left for a six-week vacation to visit family in

      the Philippines. The couple had been fighting prior to the vacation and, two

      days into the vacation, Father told Mother he wanted a divorce. Father told

      Mother that he would continue to support her until she found a job and

      obtained her own apartment but Mother refused. Mother and C.S. were

      scheduled to return in May but did not return to the United States until August

      25, 2014 when Mother’s friends offered Mother and C.S. a place to live in

      Texas. At some point, Mother and C.S. moved to Michigan, where Mother

      worked for Meijer, until finally settling in California in December 2014. In the

      year following the parties’ separation, Mother travelled with C.S. to the

      Philippines, Hong Kong, Texas, Michigan, California, Las Vegas, and

      Singapore. Mother never received consent from Father to travel with C.S. and

      often did not inform him of when or where she traveled with C.S.


[4]   Following their separation, the parties had extensive communication through

      text and Facebook messages, many of which were entered into evidence. Many

      of the messages from Mother indicate vindictive behavior against Father and

      reveal Mother’s intent to keep C.S. from speaking to or seeing Father. Mother

      also exposed C.S. to details about the parties’ divorce and frequently disparaged

      Father to C.S. Mother admitted to thwarting Father’s ability to communicate

      with C.S. and preventing Father from having “meaningful parenting time.” Tr.

      Vol. 4, p. 137.


[5]   In November of 2014, Father saw C.S. for the first time since he and Mother

      left for the Philippines in April. Father became aware that Mother and C.S.

      Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 3 of 37
      were in Michigan after a Michigan CVS called Father regarding a prescription

      for C.S. Prior to receiving that call, Father did not know that Mother and C.S.

      had returned to the United States. That weekend, Father drove to Michigan

      and spent approximately two hours with C.S. at a mall under Mother’s

      supervision. Father had been unable to speak to C.S. for approximately five

      months prior to this visit. Mother testified that she would not have told Father

      of her and C.S.’s location if the CVS had not called Father. Father would not

      see C.S. again until the trial court ordered parenting time in April of 2015.


[6]   In December of 2014, Father purchased Christmas gifts for C.S. and made them

      available for pick-up at a California Walmart near Mother’s residence because

      Mother would not provide an address where the gifts could be shipped. Mother

      later told Father to cancel the presents because she could not make the drive to

      the Walmart in time. After the order had been cancelled, Mother took C.S. to

      pick up the presents and told C.S. that Father did not get him any presents.


[7]   Father filed his petition for dissolution of marriage on July 30, 2014. Summons

      was issued by international mail to Mother’s address in Manila but was

      returned indicating that Mother had not been served. Father served Mother by

      publication in November of 2014. The trial court held an initial hearing on

      December 11, 2014 at which Mother was not present. At the hearing, the trial

      court dissolved the parties’ marriage, split the parties’ debts, indicated that

      custody could not be determined due to Mother’s absence, and ordered that

      Father is entitled to parenting time pursuant to the Indiana parenting time

      guidelines until custody could be determined.

      Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 4 of 37
[8]   On January 12, 2015, Mother requested relief from the judgement and a

      hearing was set. On January 30, 2015, Father requested an initial custody and

      support determination. On February 20, 2015, the trial court held a scheduling

      hearing at which Mother was present by telephone. The trial court set a final

      hearing for May 4, 2015 and ordered that, because “[Father] has only seen

      [C.S.] for a few hours in the last ten (10) months,” Father be permitted to Skype

      with C.S. every Saturday and that the parties arrange dates during which Father

      can fly to California to visit C.S. Tr. Vol. 2, p. 7. Mother did not agree to any

      dates for Father’s visitation.


[9]   On March 31, 2015, Father filed a motion for emergency hearing and a verified

      motion for restraining order as to C.S.’s passport. On April 8, 2015, an

      emergency hearing was held to set dates for Father’s visitation. The trial court

      ordered that Mother would make C.S. available for pick up on April 19, 2015,

      that Father would pick up C.S. in California on that date and return to Indiana

      with C.S., and that C.S. would stay with Father until the final hearing on May

      4th. The trial court warned Mother that she would be held in contempt if she

      failed to abide by the order, at which point Mother made the following

      statement: “Yeah but I am also concerned on how, my staying in Indiana that

      why I, I really need ah, I refuse to, I absolutely refusing for him to go to have to

      go to Indiana. Cause I am trying to obtain a petition of my son, suing the

      visitation of his father over here in California.” Tr. Vol. 3, p. 8. The trial court

      responded by saying “I am going to let you talk to your attorney before you

      make any more statements about blatantly disregarding an order of this court.


      Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 5 of 37
       So I suggest you talk to your attorney privately and I am going to disregard the

       statement that you just made that basically said, you are going to ignore this

       court’s order.” Id. at 9. Mother ultimately complied with the trial court’s

       order.


[10]   The trial court held a hearing on May 4, 2015 to determine custody and settle

       all other pending issues. Father submitted several exhibits into evidence

       including pay stubs, money transfer records, and over 600 text and Facebook

       messages exchanged between the parties. Father submitted a transaction

       history of his account with a money transfer service which shows that he sent

       Mother $2200 in April and May of 2014 while Mother and C.S. were in the

       Philippines. The relevant portions of the parties text communications are as

       follows:


                April 12, 2014
                Mother: Your [sic passim] the only one I could ask [for] help
                [with hospital bills]1….
                Father: Ill help with them no problem.
                …
                Father: Just tell me how much. Is he ok?
                Mother: Hes awake and not puking so I might get him out
                [tomorrow] if he [don’t] have any puking all night. Its up to you
                and [I’ll] just find whatever it is to cover everything. Please talk
                to [C.S.] when u can hes been calling your name.
                Father: No just tell me how much is needed. When he is out we
                will skype I wanna see him….Just give me an amount and ill
                send it I will pay for it. He is my son.
                …



       1
        It appears that C.S. became ill either prior to leaving for the Philippines or shortly after arriving and was
       hospitalized. However, the record is unclear regarding the details of C.S.’s affliction.

       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016                  Page 6 of 37
        Mother: Just take [C.S.]. I cant go on much longer. You took my
        life away. If you want to leave me just take [C.S.] bec[ause] I
        cant go on.
        …
        Mother: Just take [C.S.]….You can have everything now. You
        can have [C.S.].
        …
        Mother: I need to be on my feet again.
        Father: Stay [in the Philippines] till your ticket is up we will work
        out something to [w]here you can come back if you want to be
        here.
        Mother: And still divorcing me? [I’ll] deal with this on my own.
        [Thank you] though.
        …
        Father: …I wouldn’t leave you with nothing or no where to go.

        April 13, 2014
        Mother: [C.S.] is crying already wanting to leave but I cant get all
        the money yet…Im waiting for you to send the money s[o] [C.S.]
        can go home…Il let you see [C.S.] tonight [please] help our son
        out I beg you.
        …
        Father: Where should I send it and what currency?
        …
        Father: 800 enough?

        April 21, 2014
        Father: Will I be able to see my son?
        …
        Mother: [I don’t know] yet. [I don’t know] what to do with my
        life.
        Father: I told you to come back.
        Mother: Im scared.
        Father: Why? I will help you. All of us will. I told you [we’re]
        still a family. Just a little farther apart.
        Mother: Im too confused
        Father: [Please] le[t]s both be there for [C.S.]
        Mother: [I don’t know] how without me hurting too much. I
        don’t want to fight anymore.
        Father: I will help you get on your feet.
        …
        Mother: Just come home in the apartment we can sleep apart.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 7 of 37
        Father: You have everything you need in the apartment.
        …
        Mother: …I wont be able to afford all the bills on my own.
        Father: And Ill help make sure you can get there and take care of
        [C.S.].
        …
        Mother: If your going to watch [C.S.] it has to be in the
        [apartment].
        …
        Father: I will watch him where I can [please] stop trying to
        demand everything.
        Mother: Sorry I cant let him be near her.
        Father: I will help you pay [the bills]. I will watch [C.S.] but you
        cant say exactly where.
        Mother: If u cant watch him at home I cant do this.
        Father: I will keep him safe and no one will try to replace you I
        wont allow it.
        Mother: Gotta make sure hes not around her.

        May 2, 2014
        Mother: You can get upset all u want from me wanting to hurt
        myself but with how you surprised me after I was supposed to be
        on vacation what do you want me to do?...
        Father: Get [C.S] new shoes[.] I remember the conditions you
        can come back.
        Mother: Makis will get him a pair [tomorrow]. [I don’t know] yet
        about coming back. I have one year you know where to find us u
        can come when u ca[n]. [C.S.] needs to get to a derma soon half
        his butt has like huge blister already and around that has full of
        hives. [I’ll] take a picture and show you when I change his butt
        hes cranky bec[ause] he itch a lot.
        Father: I can do 100 is that enough?
        Mother: Im going to ask anthony [tomorrow] thanks though.
        Plus [C.S.] has a lot of sun burn his shoulders and back that adds
        up….I couldn’t get a hold of Anth right now so you might need
        to be the one to take care of [C.S.] to get to a derma and u want
        to get [C.S.] a new pair of shoes? When did u send us money for
        food atleast? Makis even got his diapers. Everything went to the
        hospital but oh well its not your fault.
        …
        Mother: Hey can we talk? Im up having a belly ache on and off
        Father: Yes we can talk I sent money there already

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 8 of 37
        Mother: Im not mad at you and im sorry about my emotions.
        Hope u understand that at some point its going to be at its peak.
        Im tired of fighting.

        May 3, 2014
        Mother: [C.S.] has like blisters on his butt. Then rashes all over
        his body…We have to go back on Monday for a derma but a
        pediatrician gave him creams to apply.
        …
        Mother: We are heading to hongkong on the 9th
        Father: Will I be able to call [C.S.] later when I get off so I can
        talk longer to him today or not?
        Mother: Depends what time we can be home but if we are home
        yeah. But cant assure you he would talk but I will try to convince
        him for you. And if we come back you promise that you would
        only come to our place to see [C.S.] and not take him anywhere
        without me too? Sorry but this is something very important to me
        if your not going to work us out at all. But I know you said
        maybe your not sure. We aren’t the one who left you I need to
        make sure of this before we even come back. Or we could just
        stay here you know where to find us. I have 1 year before they
        say I abandoned my greencard. If you have a change of heart and
        decided you want our family you know where we are. I cant
        promise we will wait for you forever but who knows.
        Father: That’s fine I guess about the seeing him here part.
        Mother: Are you completely giving up on us? So you want us to
        stay here?

        May 28, 2014
        Mother: At one point you were always there for me and [C.S.]
        and at this point our son cries for help im just so useless right
        now im running to u now the person I trusted our lives and I
        know you wont turn your back on [C.S.] on us at this point….
        Father: How much?
        Mother: Whatever you can afford to help him is fine.
        Father: is 100 ok?
        Mother: Im short 11,400 to do the mri but if that’s what only you
        could afford I don’t have much of a choice thank you though.
        Father: 150 is the most I can do.
        Mother: Im fine in whatever you can do thank you so much for
        helping. I will pay you back on this one I should get paid on the
        31st.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 9 of 37
        Father: I don’t want [sic] paid back

        June 7, 2014
        Father: I’ll be on Skype in 30 min
        Mother: [C.S. is] crying a lot now.
        Mother: Your making him cry now.
        Mother: He’s calling you now.
        Mother: Its better for you to just leave us alone completely. Your
        turning [C.S.’s] life upside down. He’s too freaking little for this.
        Right now at his age he will never understand what you have
        done and how you ruined his life. I tried to see how it’ll affect
        him now. It isn’t good. So [please] just completely go away until
        he can understand. You have done nothing for him since we left
        to visit anyway. You only got him out of the hospital. That’s the
        only thing you’ve done. This is the payback for what you have
        done to us. Sorry but your going to deal with it.

        June 10, 2014
        Mother: Im sorry but about [C.S.] you seem to not understand
        how he [i]s everytime he is reminded of you. He would cry
        nonstop and throw everything he can touch. Its like there is a lot
        of emotional stress on him everytime he hears about you. I cant
        force him to talk to you. And no don’t accuse me that im telling
        my son he has no father bec[ause] honestly im running out of
        excuses to tell him as to why you are not around. [C.S.] is coping
        up and very much okay until he got reminded of you. You saw
        him how he act. That is not my fault. He showed you how much
        he is hurting. Let [C.S.] heal on his own before you try anything.
        He needs to heal. No Donny, [C.S.] and I are starting a new life
        we are starting to be happy again. I can say now we can live
        without you….

        June 12, 2014
        Father:…I asked you to [please] not [message] me unless about
        [C.S.] or extremely imp[ortant]. I need that phone back though
        [please] I don’t want to keep paying for it unless you can pay it
        off and get your own plan.
        Mother: …If you want communication with [C.S.] your not
        taking this phone back. You’ll get over it. You want to know?
        We should be back in the states few days from now….So if you
        have nothing good to say don’t reply to my [messages]. You are
        just proving you don’t deserved any kind of place in our lives.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 10 of 37
        Father: I have asked that you only [message] me about [C.S.] or
        something imp[ortant]…And no I want the phone back I do not
        have to pay for your phone to be able to talk to my son.
        …
        Mother: You can want all you want but your not going to get
        them. That’s not even enough for the damage you have done. Oh
        yeah you want to return the damaged screened iphone? Your son
        threw it bec[ause] you made him f[******] wait. So you pay for
        all the shit you’ve done. Make me madder. Try me then. Nothing
        is going to be your f[******] way.
        Mother: Don’t [message] me back anymore….Once again I’m
        going to tell you get out of our lives….[C.S.] is so much better
        now. I never want my son to grow up seeing a bad example on
        you. So go away.
        Mother: Im blocking your number on here from now on.

        August 7, 2014
        Mother: As long as im in the Philippines your freaking laws have
        no jurisdiction on me and [C.S.]….

        November 12, 2014
        Father: You think not letting me talk to him and have any.
        relationship with him is helping? No it makes it worse when I
        finally do get to talk to him.
        Mother: I [don’t] care what you say anymore just leave us alone.

        November 17, 2014
        Mother: We need to talk about [C.S.]. Its Karen.
        …
        Mother: I want you to be in his life [I don’t know] how are we
        going to do it but he needs you.
        Mother: He needs you more than anything.
        Mother: Im in the process of getting back on my feet I have a job
        but I need a bit of help with [C.S.] too.
        …
        Father: I’m going to need [C.S.’s] social. I should have a job.
        with insurance soon I need it to put him on it. I might need the
        address to[,] I’ll let you know when I find out.
        Mother: I’m not letting you claim him on taxes[,] im filing my
        own and im claiming him on it. For now im not giving his
        social. I should get my insurance too soon. So I can just put him

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 11 of 37
        on it eventually. I should get my transfer at work soon. Im
        moving to [California].

        November 19, 2014
        Mother: You can visit him anytime though….
        Father: How can I visit without your address?
        Mother: I’ll give you my CA address I think we should move
        after thanksgiving. I’ll live 40 minutes away from LAX. Better
        opportunities in CA….
        Mother: Plus delta is a part time so Jon said just quit it….
        Father: Let me have him for thanksgiving
        …
        Mother: My son is not a freaking toy you’ll want him when its
        convenient on you. You can all go to freaking hell.

        November 23, 2014
        Father: Do me a favor and ask your lawyer about a term called
        parental kidnapping.
        Mother: Oh yes we actually look into that and they explained to
        me that you cant even charge me of that so screw you bec[ause] I
        know what I do the day I get back my feet to America.
        …
        Father: Can I just have him tues weds Thursday I’ll bring him
        back.
        Mother: We might fly on weds that the problem.
        …
        Father: Ok [please] I’m only asking for a few days bec[ause] it’s
        been so long since I got to hug him.
        Father: I will never keep him from going anywhere with you
        bec[ause] I know you have his best interest in mind. I just miss
        my little boy.
        Mother: I’ll let you know [tomorrow] [I’ll] check if I could get a
        later flight than [Wednesday].
        Mother: Please allow him to be in Manila I have to work two
        jobs to pay for daycare my paycheck from delta just goes to
        daycare. In manila he can be a real kid and you know it. He can


Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 12 of 37
        heal faster. I cant give up my jobs here in America bec[ause] this
        is all for our son….
        Father: Will he just be there alone and you here?
        Father: Bec[ause] that doesn’t make much sense to me bec[ause]
        he can stay with me and you can see him whenever you want.
        That’s not a problem at least then he’s still close to you.
        Father: I’m not trying to take him away from you don’t get the
        wrong idea I’m just trying to help
        Mother: No that wont work [C.S.] is better off in manila for now.
        He’s been asking me for that. He’s been telling me get on the
        plane….I might go back to Manila with [C.S.] in February and
        see from there….you know how much he can be better in
        Manila. I just want to get all settled then get him back here but
        we need to renew his US passport in June….

        November 24, 2014
        Father: [Please] let me know about me having C.S. for
        thanksgiving.
        Father: Hey you told me you were going to tell me before you
        went to work and said you had to work early, and I haven’t
        heard from you about it.

        November 26, 2014
        Mother: Sorry been busy at work I cant let [C.S.] go. Our
        schedule is tight and I [don’t] want to get [C.S.] confused at all.
        What you want will never be easy on me.
        Mother: Give it more time [please] I [don’t] want [C.S.] to suffer
        emotionally too much I know you love him lets do the best for
        him….His school in Manila emailed me and they were wanting
        to put [C.S.] in a special program….[C.S.] and I has to go home
        in February for Mon’s wedding and maybe I’ll stay there 6
        months and let [C.S.] continue his school. I wont ask you to
        support him anymore….I know you wouldn’t hinder anything
        that would benefit our son I know you’ll be proud of him. Believe
        me im doing my best to be a responsible mom and dad to our
        son. One day you guys will see each ot[h]er again. Even if you
        left us even if you ruined our family….Let him renew his

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 13 of 37
        passport so he can keep going back n forth from manila and the
        US so theres a chance that he could see you one day when he is
        ready when he is all healed….

        November 29, 2014
        Mother: …You think after what you did I could trust you like
        that? We might have been married before but you completely
        broke me and [C.S.]’s trust….Im tired of you bugging me for the
        things you want to happen right away. I am keeping my son from
        all the negativity of life. If that includes yourself than my son
        doesn’t need you. Don’t even start me on this. You know me
        better [I’ll] fight you all until the very end….
        Father: All I wanted was the address. [Because] every time you
        have said after work you don’t do it.
        Father: I just want to know where to go to see [C.S.]….
        Father: I’m not trying to fight I just need to make the plans today
        and I can’t if I have no address.
        Mother: I honestly don’t know the exact address I just know we
        are in Lansing [Michigan]….
        Mother: If your coming [please] I don’t need the woman your
        living with to be here or be around [C.S.]. Im avoiding [C.S.] to
        be around people who has somehow caused this family to break
        apart. Let him move on completely. Remember he is carrying
        mostly filipino values now and I prefer that.
        Father: [Please] let me know right away
        Father: You don’t know the number on the house and the street
        your on?
        Mother: No I barely look around we don’t go out its too cold and
        when I get home its late at night
        Father: No mail to look at?
        Mother: Why cant you wait at all?
        Father: Bec[asue] I have to make the plans to get there
        Father: I don’t have much time to do it I wouldn’t be bugging
        you if I didn’t need to.
        Mother: Im in bed tryin to go back to freakin sleep I got off at 4
        am in the morning then [C.S.] woke up when I get home and I
        work again today.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 14 of 37
        Father: I’m sorry.
        Mother: Im close to blocking your number its getting annoying
        your being so demanding when you don’t even feed this little
        boy. [Please] let me sleep some.
        Father: I’m not trying to be annoying but you are asking me to
        do it on the drop of a dime to drive all that way. I did have things
        going on and I’m cancelling and dropping them all to see him.
        Mother: Then don’t do it. I am not asking you at all. Im letting
        you know whats going on and letting you have a chance to see
        him before we head to SoCal and start a new life. This will not
        benefit me at all. It wont matter to me if you come or not.
        Mother: So don’t even tell me what your dropping for him. [C.S.]
        is definitely going on with his life without even seeing you. [C.S.
        is] lost. So think before you even utter a damn word!
        Mother: You have to promise you’ll come without that woman
        tomorrow. Or I wont let you in….
        Father: [I’ll] come alone. Are you going to give me the address?
        Mother: [I don’t know] if you should come I have things to do
        with [C.S.] tom[orrow] like get him a haircut, new pair of shows
        and some jeans. [I don’t know] if you would wanna go still and
        see him.
        Father: Yeah I wanna go I canceled a training class for my new
        job to see him.

        December 12, 2014
        Mother: Can you skype [C.S.] now.
        Mother: Hes cryin wanting your face.
        Father: Yeah if you want me to hang on let me get on a
        computer.
        Mother: He’s ready on it.
        Father: Ok.
        …
        Mother: [C.S.] is wanting to back on skype with you.

        December 14, 2014
        Father: Ok I will so I’ll have your address. Like I have been
        asking you for.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 15 of 37
        Mother: Yeah you’ll get it it doesn’t matter anymore. But the
        legal battle is about to start.
        …
        Mother: Having him with me is you losing big time. You cant
        take back any time you lost anymore and one day [C.S.] will find
        out what you did.
        …
        Mother: Sorry but [C.S.] doesn’t need a father that tossed him to
        the curb. A father who only cares for himself.

        December 15, 2014
        Mother: …[C.S.] keep telling Jon last night…my daddy has a
        new family I only have you my mommy and the people he is
        close to us now. At 4 jon is surprised how much knowledge
        [C.S.] has about the divorce….
        Mother: You have lost [C.S.]’s respect on you….[C.S.] doesn’t
        need a father like you.

        December 25, 2014
        Mother: Remembe[r] my son is a dual citizen you cant revoke his
        [U.S.] passport alone either even if you revoke it means he can
        head back home to the philippines and [I’ll] give up his [U.S.]
        citizenship and choose to be 100% Filipino….that way [he] can
        have the opportunity anywhere else in the world without you
        being in the way.

        December 30, 2014
        Mother: There’s nowhere you guys can email me anymore. Im
        totally done with all of you and now that [C.S.] is going to get
        our own place im not giving out any info anymore. Kill me first
        before you can take [C.S.] around that woman [referring to
        Father’s wife]. Im completely done talking to you….


Petitioner’s Ex. 1, 4-7.




Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 16 of 37
[11]   At the time of the final hearing, Father was living in Terre Haute with his new

       wife and their then-two-month-old son. Father makes $14.36 per hour and

       works approximately forty hours per week. While living in Michigan, Mother

       was making $9.57 as a warehouse engineer. At the time of the final hearing,

       Mother was making $10.00 an hour working approximately thirty hours per

       week in California. Mother testified that she was received a degree in industrial

       engineering in the Philippines and worked for Shell Oil Company in Manilla.

       Mother stated that she is unable to work in the United States as an engineer

       until she completes certain classes and has her transcripts certified. At the time

       of the final hearing, Mother had not obtained any such certification.


[12]   On May 27, 2015, the trial court issued the following order:

               1. The parties met online and decided to pursue a relationship.
               Petitioner visited respondent at her home in the Philippines for
               approximately 6 months in 2010. The parties were married and
               petitioner returned to the States. Several months later, the
               parties’ son, [C.S.], was born on November 10, 2010. Petitioner
               returned to the Philippines for 1 week to visit his son on his first
               birthday. That was their first meeting.
               2. Respondent was an engineer in the Philippines having received
               a degree in Industrial Engineering. She worked for Shell Oil
               Company in Manilla. Respondent chose to move to the United
               States with the couples’ son to start their family life here. She
               received permission and moved to the United States in July, 2012
               with the couples’ son.
               3. From July 2012 to the parties’ separation in and around April,
               2014, petitioner worked full time, six (6) days per week, twelve
               hours (12) per day. Respondent stayed home to care for [C.S.].
               Respondent is not able to work in the States as an engineer until

       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 17 of 37
         she gets her transcripts certified and reviewed. She does not have
         a driver’s license and has not learned how to drive. Petitioner
         did all the driving during the marriage. This had the effect of
         isolating respondent in the home.
         4. On April 9, 2014, respondent left with her son on vacation to
         visit family in the Philippines. The couple had been fighting
         before the vacation. A few days into the vacation, petitioner
         informed respondent he wanted a divorce.
         5. Respondent was supposed to return from vacation in May of
         2014. She did not return to the United States until August, 2014.
         There was communication, sometimes acrimonious, between the
         parties from April, 2014 through the end of the year when
         respondent settled in California. In November, 2014, petitioner
         was able to see his son in Michigan for the first time in about 7
         months.
         6. By order entered December 11, 2014, the marriage of the
         parties was dissolved.2
         7. Mother has custody of the minor child and lives in California.
         Father, along with his new wife and child, lives in Terre Haute.
         8. Divorce under the best of circumstances, especially when
         children are involved, is difficult at best. Add to the mix that
         respondent is from another country, from a different culture, and
         that petitioner chose to reveal his intent to divorce by telephone
         during his wife’s vacation out of the country, and you have the
         perfect recipe for the disaster which befell this couple during the
         last twelve (12) months. While the court does not condone any
         attempt to thwart parenting time or to denigrate another parent
         in the eyes of a child, what has occurred in this case is at least
         explainable. Petitioner acknowledges as much in his regret over
         the timing of his decisions.




2
  From the evidenced presented during the hearing, it became clear petitioner was not completely
forthcoming in his testimony to the court during the final hearing on the petition for dissolution.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016              Page 18 of 37
        9. A voluminous amount of text messaging and other internet
        communications were introduced during the hearing. A number
        of messages were filled with vitriol, pain, anger and threats. It is
        noteworthy, however, that a number of communications were
        not. Indeed, they contained communication you would not
        expect between two parties navigating their way through the
        initial stages of a divorce, custody and support issues. Each side
        can with equal force pick out messages in support of their own
        testimony and in opposition to the other’s.
        10. Respondent did not deny any of the communications entered
        into evidence. She explained the regretful ones were fueled by
        anger, hurt, uncertainty and a desire to protect her son. She also
        testified that she is fully willing to comply with all court orders
        regarding custody and parenting time. The court finds these
        statements credible. Time will tell if faith in respondent’s word is
        justified.
        Having reviewed the testimony and evidence, having observed
        the witnesses while testifying, and considering all of this in light
        of the factors set forth in I.C. § 31-17-2-8,
        It is hereby ordered:
        1. It is in the best interest of the child that mother, Karen
        (Searing) Vivas, have primary physical custody of the parties’
        son, [C.S.]. The same is ordered hereby. The parties shall have
        joint legal custody.
        2. Mother shall surrender to Father, for safekeeping, both
        passports for the minor child. Said passports may be used for
        travel, and petitioner shall fully cooperate in transferring the
        same upon reasonable notice. The passports are ordered
        returned to petitioner at the end of any such travel.
        3. Father is awarded Parenting Time under the Indiana Parenting
        Time Guidelines where distance is a factor, with the exception
        that the Court is ordering the guidelines for children of five (5)
        years of age and older to take effect immediately given the child’s
        ability to travel well and the little contact between father and son
        over the last year. Specifically, Father shall [sic] seven (7) weeks
Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 19 of 37
        starting this summer. He shall, within ten (10) days of this order,
        notify respondent of his selection of dates. If no such selection is
        made, respondent shall make the section (the regular April 1st
        deadline shall hereinafter apply). Father shall also have seven (7)
        days of the school winter vacation period, plus the entire spring
        break, including both weekends if applicable. The parties shall
        equally split the cost of transporting the child to and from
        California for Parenting Time.
        4. In addition, Mother is ordered to continue making the child
        available for Skype with Father every Saturday afternoon, or as
        otherwise agreed to by the parties, but no less than one time per
        week.
        5. Father is ordered to pay Child Support in the amount of One
        Hundred Eight Dollars ($108.00) per week. Father is to keep
        health insurance on the child, and mother is ordered to cooperate
        fully in finalizing that coverage. Uninsured health insurance
        expenses are divided per the Child Support Obligation
        Worksheet attached hereto and incorporated by reference.
        Counsel for the parties and the State of Indiana shall cooperate in
        effecting an appropriate Income Withholding Order.
        6. Mother shall claim the child as an exemption on her 2014 tax
        returns, and every even year thereafter. Father shall claim the
        child as an exemption on his 2015 tax returns and every odd year
        thereafter so long as he is current, per statute, with his Child
        Support obligation.
        7. The parties are ordered to read all of the Indiana Parenting
        Time Guidelines and to work diligently to effect both the letter
        and spirit of the same when it comes to decision affecting their
        son. The child’s well-being and adjustment will be greatly
        enhanced by this effort. Neither party shall make derogatory
        remarks about the other in front of the child, and Mother is
        admonished to use better judgment about information she shares
        with the child about the issues herein. These matter are left to
        the adults to resolve and work through. It is not the burden, or
        responsibility, of the child.

Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 20 of 37
       Appellant’s App. pp. 20-23 (footnote in original).



                                 Discussion and Decision
[13]   Father contends that the trial court’s award of primary physical custody to

       Mother is clearly erroneous and that it is in C.S.’s best interest that Father have

       primary physical custody. Father argues that the trial court’s findings of fact

       are not supported by the evidence and that the trial court’s judgment is

       unsupported by its findings.


                                        Standard of Review
[14]   “Child custody determinations fall squarely within the discretion of the divorce

       court and will not be disturbed except for an abuse of discretion.” Aylward v.

       Aylward, 592 N.E.2d 1247, 1250 (Ind. Ct. App. 1992). Where, as here, the trial

       court issues findings and conclusions pursuant to Indiana Trial Rule 52(A), our

       standard of review is two-tiered.

               First, we determine whether the evidence supports the findings,
               and second whether the findings support the judgment. The trial
               court’s findings and conclusions will be set aside only if they are
               clearly erroneous. In reviewing the trial court’s entry of special
               findings, we neither reweigh the evidence nor reassess the
               credibility of the witnesses. Rather we must accept the ultimate
               facts as stated by the trial court if there is evidence to sustain
               them.


       Stonger v. Sorrell, 776 N.E.2d 353, 358 (Ind. 2002) (citations omitted).




       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 21 of 37
[15]   We note that Mother has not filed an appellee’s brief. In such circumstances,

       we do not undertake the burden of developing arguments for the appellee.

       Maser v. Hicks, 809 N.E.2d 429, 432 (Ind. Ct. App. 2004). When an appellee

       does not file a brief, we apply a less stringent standard of review and may

       reverse the trial court when the appellant establishes prima facie error. Id.

       “Prima facie” is defined as “at first sight, on first appearance, or on the face of

       it.” Id. (quoting Parkhurst v. Van Winkle, 786 N.E.2d 1159, 1160 (Ind. Ct. App.

       2003).


                                 I. Trial Court’s Findings of Fact
[16]   Father specifically challenges eight of the ten findings of fact outlined in the

       trial court’s order.3 We address the findings which we find dispositive.


                  8. Divorce under the best of circumstances, especially when
                  children are involved, is difficult at best. Add to the mix that
                  respondent is from another country, from a different culture, and
                  that petitioner chose to reveal his intent to divorce by telephone
                  during his wife’s vacation out of the country, and you have the
                  perfect recipe for the disaster which befell this couple during the
                  last twelve (12) months. While the court does not condone any
                  attempt to thwart parenting time or to denigrate another parent
                  in the eyes of a child, what has occurred in this case is at least
                  explainable. Petitioner acknowledges as much in his regret over
                  the timing of his decisions.


                  9. A voluminous amount of text messaging and other internet
                  communications were introduced during the hearing. A number



       3
           Father does not challenge Findings 1 and 6.


       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 22 of 37
               of messages were filled with vitriol, pain, anger and threats. It is
               noteworthy, however, that a number of communications were
               not. Indeed, they contained communication you would not
               expect between two parties navigating their way through the
               initial stages of a divorce, custody and support issues. Each side
               can with equal force pick out messages in support of their own
               testimony and in opposition to the other’s.


               10. Respondent did not deny any of the communications entered
               into evidence. She explained the regretful ones were fueled by
               anger, hurt, uncertainty and a desire to protect her son. She also
               testified that she is fully willing to comply with all court orders
               regarding custody and parenting time. The court finds these
               statements credible. Time will tell if faith in respondent’s word is
               justified.


       Appellant’s App. p. 21. Father argues that Mother’s nationality is irrelevant

       and that the trial court is essentially rationalizing and condoning Mother’s

       deleterious behavior by awarding Mother custody despite her alleged efforts to

       alienate C.S. from father. Father claims that the trial court “ignored that all of

       the communications that can reasonably be described as having contained

       vitriol, anger and threats were from Mother to Father.” Appellant’s Br. p. 27.

       We agree.


[17]   We fail to see how being from a different culture in any way justifies or explains

       Mother’s attempts to thwart parenting time or denigrate Father to C.S.

       Similarly, although Father may regret the timing of his decision to reveal his

       desire to divorce Mother while she was in the Philippines, Mother’s resulting

       poor emotional state does not lessen the severity of her yearlong alienation of

       C.S. from Father. The trial court found that both Mother and Father sent
       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 23 of 37
       accusatory messages, made regrettable choices, and could “with equal force”

       pick out evidence supporting their own testimony. However, a thorough review

       of the messages exchanged between the parties overwhelmingly, if not entirely,

       supports Father’s arguments regarding (1) Mother’s alienation of the child from

       Father by disparaging Father and preventing communication with C.S., (2)

       Father’s monetary support of Mother and C.S., (3) Mother’s repeated

       dishonesty to Father and to the trial court, (4) indications that Mother has been

       emotionally unstable, and (5) evidence that C.S.’s time with Mother in the past

       year has had a detrimental effect on C.S. both mentally and physically.

       Accordingly, we find that the trial court’s findings are unsupported by the

       evidence.


                         II. Trial Court’s Conclusions of Law
[18]   Indiana Code section 31-17-2-8 requires that a court must enter a custody order

       consistent with the best interests of the child and consider the following factors:

               (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.
               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                       (A) the child’s parent or parents;
                       (B) the child’s sibling; and
                       (C) any other person who may significantly affect the
                       child’s best interests.
               (5) The child’s adjustment to the child’s:

       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 24 of 37
                       (A) home;
                       (B) school; and
                       (C) community.
               (6) The mental and physical health of all individuals involved.
               (7) Evidence of a pattern of domestic or family violence by either
               parent.
               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 8.5(b) of this chapter.


       Additionally, this court has often noted that stability and permanency is of

       significant importance for children. H.G. v. Ind. Dep’t of Child Servs., 959 N.E.2d
272, 293 (Ind. Ct. App. 2011) (“A child’s need for stability is of great

       importance.”); Haley v. Haley, 771 N.E.2d 743, 747 (Ind. Ct. App. 2002) (“as a

       general proposition, stability and permanence are considered best for the

       child.”).


[19]   Father argues first that “the [trial] court did not do a best interest analysis

       regarding the custody of [C.S.].” Appellant’s Br. p. 30. However, the trial

       court’s order specifically states that it did consider the statutory factors.

       “Having reviewed the testimony and evidence, having observed the witnesses

       while testifying, and considering all of this in light of the factors set forth in I.C.

       § 31-17-2-8, it is hereby ordered….” Appellant’s App. pp. 20-21. The trial

       court did not make specific findings on each factor; however, the trial court is

       not required to do so unless requested to do so by one of the parties. Hegerfeld v.

       Hegerfeld, 555 N.E.2d 853, 856 (Ind. Ct. App. 1990).


       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 25 of 37
[20]   Father also contends that it is in C.S.’s best interest that Father have primary

       physical custody and that the trial court’s determination to the contrary is

       clearly erroneous. We agree.


                                     1. Age and Sex of the Child
[21]   Although neither C.S.’s age nor gender are of particular importance in the best

       interest analysis, we note that Mother’s frequent travelling with C.S. may be

       detrimental considering his young age. Mother testified that in the eight

       months prior to the hearing, she and C.S. had traveled to the Philippines, Hong

       Kong, Texas, Michigan, California, Las Vegas, and Singapore and that they

       lived for an extended period in at least four different places––Texas, Michigan,

       California, and the Philippines––during that time. C.S. was three and four

       years old during this period. Permanence and stability are of particular

       importance at such a young age and it appears Mother has provided little

       stability for C.S. in the year she has had custody. See generally J.K.C. v. Fountain

       Cty. Dep’t of Pub. Welfare, 470 N.E.2d 88, 93 (Ind. Ct. App. 1984) (noting that

       permanence and stability are particularly important for children approaching

       school age).


                              2. The Wishes of the Child’s Parents
[22]   Both Father and Mother requested primary physical custody of C.S. However,

       Mother at several points in the year prior to the final hearing stated that she was

       unable to take care of C.S. and thought C.S. would be better off somewhere

       else. In April of 2014, Mother asked Father to take C.S., however, she changed


       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 26 of 37
       her mind after Father sent her money for airfare to return to the United States.

       In November of 2014, Mother told Father that she thought it would be best for

       C.S. to live with her family in the Philippines while Mother stayed in California

       despite the fact that Father offered to take C.S.


                                      3. The Wishes of the Child
[23]   There is no indication in the record of the child’s preference regarding primary

       placement.


           4. The Interaction and Interrelationship of the Child with
                                    Others
[24]   The record suggests that C.S. has a positive relationship with both parents.

       C.S.’s relationship with Father may have been strained during 2014 due to

       Mother blocking communication between Father and C.S, preventing Father

       from seeing C.S., and disparaging Father to C.S.


[25]   Much of Father’s family lives near Father in Terre Haute, has been actively

       involved in C.S.’s life, and has a good relationship with C.S. Father’s sister,

       Amanda Sanders, travelled with Father to pick up C.S. from California and

       testified that it’s been “amazing” for the family to have C.S. back. Tr. Vol. 4, p.

       84. Sanders and Father’s sister-in-law, Vickie Searing, testified that C.S. was

       very happy while back with Father in the weeks prior to the final hearing.

       Since divorcing Mother, Father has remarried and has had a child with his new

       wife.



       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 27 of 37
[26]   As of the final hearing, Mother was living in California with friends. Mother’s

       boyfriend, Jon, helps take care of C.S., helps support Mother and C.S and,

       according to Mother, has a good relationship with C.S.


        5. The Child’s Adjustment to the Child’s Home, School, and
                              Community
[27]   According to Mother, C.S. was getting ready to start pre-kindergarten classes at

       the time of the May 2015 hearing. Based on his young age and frequently

       changing living situation, there is little indication of how he has adjusted to his

       current home and community.


       6. The Mental and Physical Health of all Individuals Involved
[28]   C.S. has dealt with physical and mental health issues. According to Mother,

       C.S. developed emotional issues in the year preceding the May 2015 hearing,

       while in Mother’s care. Mother testified that C.S. was scheduled to begin

       attending a therapeutic school in California in the summer of 2015 because he

       is “emotional and violent.” Tr. Vol. 4, pp. 119-120. Mother also stated that

       C.S. would suffer emotional outbursts in response to Mother becoming upset

       about domestic and legal issues with Father.


[29]   Mother frequently told C.S. information about Mother and Father’s domestic

       and legal issues which upset C.S. In a text message, Mother states that her

       boyfriend “[was] surprised how much knowledge [C.S.] has about the divorce.”

       Tr. Vol. 4, p. 58. During a skype session between Father and C.S., Mother told

       C.S. that “he had to talk to [Father] or [Father] was going to put her in jail.” Tr.

       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 28 of 37
       Vol. 4, p. 56. Mother testified that she did not think it was inappropriate to tell

       C.S. such things. On one occasion, C.S. asked Mother why she was crying,

       and Mother responded that it was because she “was scared he was going to live

       with his dad.” Tr. Vol. 4, p. 128. Mother often commented that Father

       abandoned her and C.S. and that C.S. did not need Father in his life and was

       better off without him. Mother stated she “would try and hide [C.S.]” and that

       she told [C.S.] that Father was trying to take him from her. Tr. Vol. 4, p. 64.

       Mother stated that she prevented Father from speaking to C.S. because C.S.

       would “flare up and be violent” after Skyping or speaking to Father because he

       wished to see Father or speak to him more. Tr. Vol. 4, p. 112.


[30]   C.S. also had physical issues while in Mother’s custody. In April of 2014, while

       in the Philippines, C.S. developed a severe rash and blisters over a large area of

       his buttocks. Upon being returned to Father a year later in April 2015, Father

       took C.S. to the doctor where he was diagnosed and treated for scabies. C.S.

       has significant scarring from the untreated scabies and Mother testified that he’s

       embarrassed by the scars. It appears that Mother had taken C.S. to the doctor

       to be treated but did not follow up with treatment.


[31]   Father offered to help pay for C.S.’s medications and had previously requested

       that Mother allow him to put C.S. on his medical insurance but Mother denied

       Father’s request because Mother did not want Father to be able to claim C.S.

       on his taxes. On November 23, 2014, Father and Mother exchanged the

       following texts:



       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 29 of 37
               Father: I’m going to need [C.S.’s] social. I should have a job
               with insurance soon I need it to put him on it. I might need the
               address to[,] I’ll let you know when I find out.
               Mother: I’m not letting you claim him on taxes[,] im filing my
               own and im claiming him on it. For now im not giving his
               social. I should get my insurance too soon. So I can just put him
               on it eventually. I should get my transfer at work soon….


       Petitioner’s Ex. 1. Father did obtain a new job the following week which

       provided medical benefits to dependents. Mother was terminated from the job

       she held at Meijer shortly after the time of these texts.


[32]   The record also suggests that Mother has had her own emotional issues.

       Messages from Mother reveal that she has had frequent and severe emotional

       outbursts and mood swings, has made threats to Father, and frequently

       fabricates stories. Several times, Mother told Father and Father’s sister that she

       wanted to commit suicide. Mother also told Father of an instance when she

       attempted suicide and was in a coma, which she later admitted was a lie.

       Mother told Father that she had a friend talk to the trial court judge which she

       admitted was a lie and which she said in order “to scare [Father].” Tr. Vol. 4,

       p. 136. Mother repeatedly told Father, and represented to the court, that she

       was a Delta Airlines employee and could obtain free flight passes for herself,

       C.S., or Father. Mother admitted that this was a lie. Mother attempted to have

       the divorce set aside because she claimed she was not served and did not know

       about the proceedings. However, the trial court determined that this was a lie

       based on a text message sent by Mother indicating that she had a friend check



       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 30 of 37
       the docket and that she knew, prior to the initial hearing, that Father filed for

       divorce pro se.


          7. Evidence of a Pattern of Domestic or Family Violence by
                                 Either Parent
[33]   There were unsubstantiated allegations of domestic violence made by both

       parties against one another. Father denied the allegations and Mother was not

       questioned regarding Father’s allegations against her. Father’s two witnesses,

       Sanders and Searing, denied any knowledge of domestic abuse.


         8. Evidence that the Child has Been Cared for by a De Facto
                                  Custodian
[34]   There is no evidence that C.S. has been cared for by a de facto custodian.


                                  9. Additional Considerations
[35]   As we stated above, permanency is of significant importance in considering the

       best interests of a child. Haley, 771 N.E.2d at 747. As of the hearing, Mother

       was living with friends rent-free and paying only for utilities. In the year prior

       to the hearing, Mother had lived in four different cities, apparently staying with

       friends and family in each city. Father has remarried and lives in Terre Haute

       with his wife and son. Father also has a large extended family in Terre Haute

       that are available to watch C.S. if need be. In terms of stability, it seems clear

       that Father is much better equipped than Mother to provide C.S. with a stable

       and permanent home environment.



       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 31 of 37
[36]   The trial court in this case was making an initial custody determination. At an

       initial determination of child custody, the trial court is concerned only with the

       best interests of the child and there is no presumption in favor of either parent.

       Ind. Code § 31-17-2-8; Spoor v. Spoor, 641 N.E.2d 1282 (Ind. Ct. App. 1994).

       The best interest analysis overwhelmingly suggests that placement with Father

       is in the best interest of the child. Mother has demonstrated that she is

       emotionally unstable, has provided C.S. with little consistency in his living

       situation, has threatened to leave the country with C.S. permanently to avoid

       the court’s jurisdiction, shares inappropriate personal and legal information

       with the child, and does not acknowledge the potential deleterious effects her

       actions may have on C.S, choosing instead to blame Father for C.S.’s

       emotional issues. Furthermore, Mother failed to provide adequate medical

       treatment for C.S.’s scabies for a year resulting in significant scarring.


[37]   We acknowledge that the trial court found that Mother was credible when she

       stated that she would comply with future court orders regarding parenting time.

       Judging the credibility of witnesses is the trial court’s purview and we do not

       disturb such determinations on appeal. Dallas v. Cessna, 968 N.E.2d 291, 296

       (Ind. Ct. App. 2012). However, a promise to comply in the future does not

       provide Mother with a free pass for her yearlong attempts to impede Father

       from seeing his son and otherwise disparaging Father to C.S. It appears that

       the trial court essentially ignored or justified much of Mother’s vindictive

       behavior. Although generally regrettable, this behavior is particularly troubling

       due to the detrimental effect it seems to have had on C.S.


       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 32 of 37
[38]   Additionally, despite the trial court crediting Mother’s promise to comply with

       its orders, it appears that the trial court had reservations about this decision.

       The trial court seemed to acknowledge that Mother may be a flight risk due to

       the fact that Mother previously kept C.S. for an extended period in the

       Philippines and made multiple threats to take C.S. back to the Philippines to

       avoid the court’s jurisdiction. Accordingly, the trial court ordered that Father

       maintain possession of C.S.’s passports. The trial court also stated that “[t]ime

       will tell if faith in [Mother’s] word is justified.” Appellant’s App. p. 21.


[39]   Although we give the trial court significant discretion in family law matters,

       there is simply a complete lack of evidence which suggests that Mother is better

       equipped to parent the child and that it is in the best interest of the child for

       Mother to have primary physical custody. While there is significant evidence

       that Mother’s actions have detrimentally affected C.S. and questions regarding

       her ability to provide a stable home life for C.S., there is no substantial evidence

       that would create any similar concerns regarding Father’s ability to care for

       C.S. Accordingly, we find that the trial court’s conclusions are clearly

       erroneous.



                                               Conclusion
[40]   We find that the trial court’s findings of fact are unsupported by the evidence

       and that the trial court’s conclusions of law are clearly erroneous. Accordingly,

       we reverse the trial court’s order granting physical custody of C.S. to Mother,



       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 33 of 37
       order that Father be given physical custody of C.S., and remand for

       recalculation of child support obligation in accordance with this decision.


[41]   Reversed and remanded with instructions.


       Pyle, J., concurs.


       Baker, J., dissents with opinion.




       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 34 of 37
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Donald C. Searing,                                       Court of Appeals Case No.
                                                                84A05-1506-DR-530
       Appellant-Petitioner,

               v.

       Karen Vivas,
       Appellee-Respondent.




       Baker, Judge, dissenting.

[42]   I respectfully dissent. It is well established that in family law matters, we must

       give wide latitude and deference to trial court judges; there is good reason for

       this deference:

               we are in a poor position to look at a cold transcript of the record, and
               conclude that the trial judge, who saw the witnesses, observed their
               demeanor, and scrutinized their testimony as it came from the witness
               stand, did not properly understand the significance of the evidence, or
               that he should have found its preponderance or the inferences
               therefrom to be different from what he did.
       Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). In reviewing a child custody

       determination, which requires proof by clear and convincing evidence,
       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 35 of 37
               an appellate court may not impose its own view as to whether the
               evidence is clear and convincing but must determine, by considering
               only the probative evidence and reasonable inferences supporting the
               judgment and without weighing evidence or assessing witness
               credibility, whether a reasonable trier of fact could conclude that the
               judgment was established by clear and convincing evidence.
       In re Guardianship of B.H., 770 N.E.2d 283, 288 (Ind. 2002).


[43]   In this case, the trial court heard testimony from multiple witnesses and

       considered voluminous documentary exhibits. While the trial court expressed

       concern about the manner in which Mother has behaved over the past two

       years, it found that her behavior was “explainable,” credited her expressions of

       regret over her negative communications with Father, and found her promises

       to abide by future court orders “credible.” Appellant’s App. p. 21. The trial

       court also noted that, in reviewing the text messages exchanged between the

       parties, “[e]ach side can with equal force pick out messages in support of their

       own testimony and in opposition to the other’s.” Id. Finally, the trial court

       observed that “[f]rom the evidence presented during the hearing, it became

       clear [Father] was not completely forthcoming in his testimony to the court

       during the final hearing on the petition for dissolution.” Id. at 21 n.1.


[44]   The trial court had the opportunity to interact with the parties in person and we

       may not second-guess its credibility determinations. While I may have reached

       a different conclusion had I been the trial judge, that is not the lens through

       which we must view the decision as an appellate tribunal. I believe that our

       standard of review compels us to affirm in this case because sufficient evidence



       Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 36 of 37
and inferences support the trial court’s order, and respectfully dissent from the

majority decision as a result.




Court of Appeals of Indiana | Memorandum Decision 84A05-1506-DR-530 | March 8, 2016   Page 37 of 37